Case 1:18-cv-00031-MFU-PMS Document 108 Filed 08/29/19 Page 1 of 1 Pageid#: 2970




                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF VIRGINIA
                            ABINGDON DIVISION

   WILLIAMS D. CARMACK,                         )
                                                )
               Plaintiff,                       ) Case No. 1:18-cv-00031
                                                )
   v.                                           )
                                                )
   COMMONWEALTH OF VIRGINIA,                    ) By: Hon. Michael F. Urbanski
   et al.,                                      ) Chief United States District Judge
                                                )
                Defendants.                     )

                                         ORDER

         For the reasons set forth in the accompanying Memorandum Opinion entered this

   date, defendants' motion for summary judgment, ECF No. 63, is GRANTED. This matter is

   DISMISSED with prejudice and STRICKEN from the active docket of the court.

                It is SO ORDERED.


                                          Entered:   ()~ _        2-c;,--2-d J ~
                                     ~~1"1~ f: Z4~

                                          NUchae! ~
                                          Chief United States District Judge
